People v Heine (2014 NY Slip Op 07519)





People v Heine


2014 NY Slip Op 07519


Decided on November 5, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-00015

[*1]The People of the State of New York, respondent,
vAnthony Heine, appellant. (S.C.I. No. 41/10)


Carol Kahn, New York, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Greller, J.), rendered December 5, 2012, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of robbery in the third degree.
ORDERED that the amended judgment is affirmed.
The defendant failed to preserve for appellate review his contention that his admission to violating a condition of his probation was not knowingly, voluntarily, and intelligently made (see People v Kinalis, 112 AD3d 739; People v Dauch, 97 AD3d 602). In any event, the defendant's contention is without merit (see People v Decker, 83 AD3d 731).
The defendant's contention that the County Court improvidently exercised its discretion in resentencing him on the violation of probation without obtaining an updated presentence report is not preserved for appellate review (see People v McGinn, 96 AD3d 977; People v Gianni, 94 AD3d 1477; People v Rogers, 45 AD3d 786) and, in any event, is without merit (see People v Kuey, 83 NY2d 278).
Contrary to the defendant's contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court